Exhibit 10.4
GUARANTY
     THIS GUARANTY is executed as of the 22nd day of December, 2010, by
Steadfast Income REIT, Inc., a Maryland corporation, with offices at 18100 Von
Karman Avenue, Suite 500, Irvine, California (“Guarantor”) for the benefit of
Ames Community Bank, with offices at 925 Gateway Drive, Grimes, Iowa 50111
(“Lender”).
W I T N E S S E T H:
     WHEREAS, Lender has committed to make a loan to SIR Park Place, LLC, an
Iowa limited liability company (“Borrower”) to be secured by certain Property as
defined in the Loan Agreement and other Loan Documents on the condition that
Guarantor guarantees the payment of up to ONE MILLION DOLLARS ($1,000,000) of
the Loan and Note.
     NOW, THEREFORE, as a material inducement to Lender to make the Loan to
Borrower, Guarantor hereby agrees as follows:
ARTICLE I
NATURE AND SCOPE OF GUARANTY
     Section 1.01. Guaranty of Obligation. Guarantor hereby irrevocably and
unconditionally guarantees to Lender the prompt payment when due of the
“Guaranteed Debt” (hereinafter defined). Guarantor acknowledges and agrees that
Guarantor will receive, directly or indirectly, great and material benefit from
the making of this Guaranty. Notwithstanding the foregoing or any other
provision of this Guaranty, in no event shall Guarantor’s aggregate liability
under this Guaranty exceed the lesser of One Million Dollars or the Guaranteed
Payment (defined below).
     Section 1.02. Definition of Guaranteed Debt. As used herein, the term
“Guaranteed Debt” means:
     (a) All principal, interest, commitment fees, late fees, liabilities for
costs and expenses and other indebtedness, obligations and liabilities of
Borrower to Lender arising under that certain Promissory Note (the “Note”), of
even date herewith, executed by Borrower and payable to the order of Lender in
the original principal amount of $5,000,000.00 and under any renewals,
modifications, increases and extensions of the Note (collectively, the
“Guaranteed Note”) and under any other documents or instruments securing payment
of the Guaranteed Note; and
     (b) All costs, expenses and fees, including but not limited to court costs
and attorneys’ fees, arising in connection with the collection of any or all
amounts, indebtedness, obligations and liabilities of Borrower to Lender
described in item (a) of this Section 1.02.
     Section 1.03. Payment by Guarantor. If all or any part of the Guaranteed
Debt shall not be paid when due, whether at maturity or earlier by acceleration
or otherwise, Guarantor shall, immediately upon demand by Lender, and without
presentment, protest, notice of protest, notice of non-payment, notice of
intention to accelerate or acceleration or any other notice whatsoever,

1



--------------------------------------------------------------------------------



 



pay in lawful money of the United States of America an amount not to exceed ONE
MILLION DOLLARS (the “Guaranteed Payment”) due on the Guaranteed Debt to Lender
at Lender’s principal office set forth in the preamble hereof. Notwithstanding
the foregoing or any other provision of this Guaranty or any of the other Loan
Documents, (a) the amount of the Guaranteed Payment shall be reduced one dollar
for each dollar that the principal balance payable under the Note is reduced
below $5,000,000,00 and (b) this Guaranty shall automatically terminate and be
of no further force or effect if the principal balance payable under the Note is
ever less than or equal to $4,000,000.00.
     Section 1.04. No Duty to Pursue Others. It shall not be necessary for
Lender (and Guarantor hereby waives any rights which Guarantor may have to
require Lender), in order to enforce such payment by Guarantor, first to
(i) institute suit or exhaust its remedies against Borrower, (ii) enforce
Lender’s rights against any security which shall ever have been given to secure
the Guaranteed Debt, (iii) join Borrower or any others liable on the Guaranteed
Debt in any action seeking to enforce this Guaranty, or (iv) resort to any other
means of obtaining payment of the Guaranteed Debt. Lender shall not be required
to mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Debt.
     Section 1.05. Waiver of Notices, Etc. Guarantor agrees to the provisions of
the Guaranteed Note, and hereby waives notice of (i) any loans or advances made
by Lender to Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or
extension of the Guaranteed Note or of any other instrument or document
pertaining to all or any part of the Guaranteed Debt, or (iv) any other action
at any time taken or omitted by Lender, and, generally, all demands and notices
of every kind in connection with this Guaranty and any documents or agreements
evidencing, securing or relating to any of the Guaranteed Debt and the
obligations hereby guaranteed.
     Section 1.06. Nature of Guaranty. This Guaranty is an irrevocable,
absolute, continuing guaranty of payment and not a guaranty of collection.
     Section 1.07. Payment of Expenses. In the event that Guarantor should
breach or fail timely to perform any provisions of this Guaranty, Guarantor
shall, immediately upon demand by Lender, pay Lender all costs and expenses
(including internal administrative expenses and costs, court costs and
reasonable attorneys’ fees) incurred by Lender in the enforcement hereof or the
preservation of Lender’s rights hereunder.
     Section 1.08. Effect of Bankruptcy. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Debt, any prior release or discharge from the terms of this Guaranty
given to Guarantor by Lender shall be without effect, and this Guaranty shall
remain in full force and effect. It is the intention of Borrower and Guarantor
that Guarantor’s obligations hereunder shall not be discharged except by
Guarantor’s performance of such obligations and then only to the extent of such
performance

2



--------------------------------------------------------------------------------



 



ARTICLE II
EVENTS AND CIRCUMSTANCES NOT REDUCING OR DISCHARGING
GUARANTOR’S OBLIGATIONS
     Guarantor hereby consents and agrees to each of the following, and agrees
that Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
Guarantor hereby waives any common law, equitable, statutory or other rights
(including without limitation rights to notice) which Guarantor might otherwise
have as a result of or in connection with any of the following:
     Section 2.01. Modifications, Etc. Any renewal, extension, increase,
modification, assumption, alteration or rearrangement of all or any part of the
Guaranteed Debt, or of the Guaranteed Note.
     Section 2.02. Adjustment, Etc. Any adjustment, indulgence, forbearance or
compromise that might be granted or given by Lender to Borrower.
     Section 2.03. Invalidity of Guaranteed Debt. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Debt, or any document or
agreement executed in connection with the Guaranteed Debt, for any reason
whatsoever.
     Section 2.04. Release of Borrower. Any full or partial release of the
liability of Borrower.
     Section 2.05. Other Security. The taking or accepting of any other
security, collateral or guaranty, or other assurance of payment, for all or any
part of the Guaranteed Debt.
     Section 2.06. Release or Sale of Collateral, Etc. Any release, surrender,
exchange, subordination, deterioration, waste, loss or impairment of any
collateral at any time securing payment of the Guaranteed Debt or any failure to
sell the Property or any part of the Property or any collateral in a
commercially reasonable manner or as otherwise required by law.
     Section 2.07. Care and Diligence. The failure of Lender or any other person
or party to exercise diligence or reasonable care in the preservation,
protection, enforcement, sale or other handling or treatment of all or any part
of the Property or any collateral at any time securing payment of the Guaranteed
Debt.
     Section 2.08. Status of Liens. The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Debt shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien.

3



--------------------------------------------------------------------------------



 



     Section 2.09. Offset. Any existing or future right of offset, claim or
defense of Borrower against Lender, or any other party, or against payment of
the Guaranteed Debt, whether such right of offset, claim or defense arises in
connection with the Guaranteed Debt (or the transactions creating the Guaranteed
Debt) or otherwise.
     Section 2.10. Merger. The reorganization, merger or consolidation of
Borrower into or with any other corporation or entity.
     Section 2.11. Legal Proceedings. The commencement, existence or completion
of any proceeding against the Borrower or otherwise related to the collection
and enforcement of the Guaranteed Debt.
     Section 2.12. Limitation of Liability. Any limitation on the full personal
liability of the Borrower for payment of the Guaranteed Debt or under any
document or agreement executed in connection with the Guaranteed Debt.
     Section 2.13. Bankruptcy Proceedings. The receivership, insolvency,
bankruptcy or other proceedings affecting Borrower or any its property,
Guarantor or any other person or entity.
     Section 2.14. Preference. Any payment by Borrower to Lender is held to
constitute a preference under bankruptcy laws, or for any reason Lender is
required to refund such payment or pay such amount to Borrowers or any Borrower
Party or someone else.
     Section 2.15. Other Actions Taken or Omitted. Any other action taken or
omitted to be taken with respect to the Guaranteed Debt, or the security, or the
Property, and/or any collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Debt pursuant to the terms hereof; it is the unambiguous
and unequivocal intention of Guarantor that, subject to the other provisions of
this Guaranty, including without limitation, the last sentence of section 1.01
above, Guarantor shall be obligated to pay the Guaranteed Debt when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or not contemplated, and whether or not
otherwise or particularly described herein, except for the full and final
payment and satisfaction of the Guaranteed Debt.
ARTICLE III
SUBORDINATION OF CERTAIN INDEBTEDNESS:
WAIVER OF SUBROGATION
     Section 3.01. Subordination of All Guarantor Claims. As used herein, the
term “Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether now existing or hereafter arising. During the occurrence and
continuation of any Event of Default as defined in the Loan Documents (or event
or condition which with the giving of notice or passage of time or both would
become an Event of Default) under the Guaranteed Note or any of the documents or
instruments executed in connection therewith, Guarantor shall not receive or
collect, directly or indirectly, any amount upon the Guarantor Claims.

4



--------------------------------------------------------------------------------



 



     Section 3.02. Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving Borrower as debtor, Lender shall have the right to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from the receiver, trustee or other court custodian dividends
and payments which would otherwise be payable upon Guarantor Claims. Guarantor
hereby assigns such dividends and payments to Lender.
     Section 3.03. Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of any claim by Guarantor shall be subordinate to the
Guaranteed Debt.
     Section 3.04. Waiver of Subrogation. Guarantor hereby waives any right,
claim or action that it may now or hereafter have against Borrower arising out
of, or in connection with, Guarantor’s obligations under this Guaranty or the
payment by Guarantor of all or any part of the Guaranteed Debt including,
without limitation, any right or claim for subrogation, contribution,
reimbursement, exoneration, or indemnity.
ARTICLE IV
MISCELLANEOUS
     Section 4.01. Waiver. No modification or waiver of any provision of this
Guaranty or consent to departure therefrom shall be effective unless in writing
and no such consent or waiver shall extend beyond the particular case and
purpose involved.
     Section 4.02. Notices. Any notices or other communications required or
permitted to be given by this Guaranty must be given in writing and shall be
deemed to have been given when personally delivered or mailed by prepaid
certified or registered mail, return receipt requested, to the party to whom
such notice or communication is directed, to the address of such party set forth
in the Loan Agreement (or at such other address as may have been designated by
written notice pursuant to this Section 4.02).
     Section 4.03. Waiver of Exemptions. By executing this Guaranty, Guarantor,
to the maximum extent allowed by law, waives any exemption it may have with
respect to enforcement hereof other than homestead exemption it might have with
respect to real property owned and/or occupied by Guarantor.
     Section 4.04. GOVERNING LAW/VENUE/JURISDICTION. THIS GUARANTY HAS BEEN
PREPARED, AND IS INTENDED TO BE PERFORMED, IN THE STATE OF IOWA AND THE
SUBSTANTIVE LAWS OF IOWA SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT
AND INTERPRETATION OF THIS GUARANTY. EACH PARTY IRREVOCABLY SUBMITS ITSELF TO
THE JURISDICTION OF THE STATE OF IOWA AND THE IOWA DISTRICT COURT WHERE THE
PROPERTY IS LOCATED AND AGREES THAT SAID COURT SHALL BE THE APPROPRIATE VENUE
FOR ANY ACTION BROUGHT IN CONNECTION WITH THIS PERSONAL GUARANTY.
     Section 4.05. Invalid Provisions. If any provision of this Guaranty is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty,

5



--------------------------------------------------------------------------------



 



such provision shall be fully severable and this Guaranty shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part of this Guaranty.
     Section 4.06. Entirety and Amendments. There are no unwritten oral
agreements between the parties. This Guaranty represents the final agreement
between the parties with respect to the matters contained herein and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. This Guaranty may be amended only by an instrument in writing
executed by an authorized officer of the party against whom such amendment is
sought to be enforced.
     Section 4.07. Parties Bound; Assignment. This Guaranty shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Guarantor
may not, without the prior written consent of Lender, assign any of its rights,
powers, duties or obligations hereunder.
     Section 4.08. Headings. Section headings are for convenience of reference
only and shall in no way affect the interpretation of this Guaranty.
     Section 4.09. Financial Information. Guarantor agrees to deliver to Lender
all financial information required to be delivered pursuant to the Loan
Agreement.
     Section 4.10. Waiver of Claims/Trial By Jury. GUARANTOR WAIVES ANY CLAIM IT
HAS AGAINST LENDER AS MORE FULLY SET FORTH IN THE LOAN AGREEMENT. EACH PARTY TO
THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THE LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR
(B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR
HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.
     Section 4.11. Counterparts. This document may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument.
IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT

6



--------------------------------------------------------------------------------



 



CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED. YOU MAY CHANGE THE
TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
     By signing below, the parties hereto acknowledge that each of them
concurrently received of a copy of the documents and each document referenced
herein.
     EXECUTED as of the day and year first above written.
[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



            GUARANTOR:

Steadfast Income REIT, Inc.
      By:   /s/  Rodney F. Emery       Name:  Rodney F. Emery        Title: 
Chief Executive Officer     

         
STATE OF _____________
  )    
 
  ) SS.
COUNTY OF _________
  )    

     This instrument was acknowledged before me on this ___ day of December,
2010 by ____________ as ____________ of Steadfast Income REIT, Inc.
[See Attached Certificate]                

Notary Public in and for the State of ______

8